 


109 HR 2050 IH: Old Man of the Mountain Commemorative Coin Act
U.S. House of Representatives
2005-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2050 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2005 
Mr. Bradley of New Hampshire (for himself and Mr. Bass) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Secretary of the Treasury to mint coins in commemoration of the legacy of the Old Man of the Mountain, the symbol of New Hampshire that passed on to its granite roots in the dawn of May 3, 2003. 
 
 
1.Short titleThis Act may be cited as the Old Man of the Mountain Commemorative Coin Act. 
2.FindingsThe Congress hereby finds as follows: 
(1)Formed by God and glaciers, five different ledges atop a granite cliff created the Old Man of the Mountain whose flinty visage has long represented the Granite State’s independence and proud traditions. 
(2)For some 10,000 years, the Old Man of the Mountain, from his lofty perch, did steadfastly defy the forces of gravity and nature that bring all things down. 
(3)The Old Man of the Mountain’s rugged profile delighted all who saw it, as it serves as a symbol of New Hampshire’s stony and unyielding independence and represents New Hampshire’s love of liberty and is deeply revered by all Granite Staters. 
(4)The rocky ledges that formed the Old Man of the Mountain gave way and tumbled down the slopes of Cannon Mountain under a veil of fog and cloud sometime in the first few hours of May 3, 2003, forever changing the landscape that has long served as a New Hampshire state symbol. 
(5)The importance of the Great Stone Face as a symbol of New Hampshire was eloquently noted by Statesman Daniel Webster. 
(6)A commemorative coin would immortalize the watchful gaze of the Old Man, bringing both national and international attention to the lasting legacy of the Old Man of the Mountain as well as helping to ease the loss felt by all New Hampshire residents. 
(7)The proceeds from a surcharge on the sale of each commemorative coin will assist the financing of a suitable memorial to the oldest and proudest member of the New Hampshire family, the Old Man of the Mountain. 
3.Coin specifications 
(a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: 
(1)$5 gold coinsNot more than 50,000 $5 coins, which shall— 
(A)weigh 8.359 grams; 
(B)have a diameter of 0.850 inches; and 
(C)contain 90 percent gold and 10 percent alloy. 
(2)$1 silver coinsNot more than 350,000 $1 coins, which shall— 
(A)weigh 26.73 grams; 
(B)have a diameter of 1.500 inches; and 
(C)contain 90 percent silver and 10 percent copper. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the Old Man of the Mountain, the granite symbol of New Hampshire’s fierce independence. 
(2)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2008; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, E Pluribus Unum, and Live Free or Die. 
(3)Numismatic design considerationsAt least 1 of the following numismatic design features shall be used on the coins minted under this Act: 
(A)Reverse proofing of the coin. 
(B)Raised lettering on the edge of the coin. 
(C)Such other unique numismatic design feature as the Secretary may determine to be appropriate. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary after consultation with the Commission of Fine Arts and the Old Man of the Mountain Revitalization Fund, Inc.; and 
(2)reviewed by the Citizens Coin Advisory Committee. 
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(c)Commencement of issuanceThe Secretary may issue coins minted under this Act beginning January 1, 2008. 
(d)Termination of minting authorityNo coins may be minted under this Act after December 31, 2008. 
6.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharge provided in section 7(a) with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows: 
(1)$35 per coin for the $5 coin. 
(2)$10 per coin for the $1 coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Old Man of the Mountain Revitalization Fund, Inc., to be used for the objects and purposes of such Fund. 
(c)AuditsThe Old Man of the Mountain Revitalization Fund, Inc., shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received by the Fund under subsection (b). 
 
